DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
In paragraph 0005, "sending element" should be "sensing element".
In paragraph 0057, “but not be limited to” should be “but not limited to” or “but not being limited to”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensing element in claim 1, 8-9, 11, and 18-19; “a biological structure determination module” in claim 11, 12, and 20, “a signal adjustment factor acquisition module” in claim 11, 13, and 20 “a signal adjustment module” in claim 11 , “a signal acquisition module” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for creating multiple simulation models based on multiple predetermined biological structure samples, does not reasonably provide enablement for determining an elastic modulus for each biological structure sample based on a structural feature of each biological structure sample; based on a predetermined artery pulse force and the elastic modulus corresponding to each biological structure sample, performing a mechanic simulation computation for .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
	In particular, claims 4 and 14 refer to “determining an elastic modulus for each biological structure sample based on a structural feature of each biological structure sample; based on a predetermined artery pulse force and the elastic modulus corresponding to each biological structure sample, performing a mechanic simulation computation for each simulation model to obtain a value of the artery pulse force at a surface layer structure in each simulation model; and determining a corresponding adjustment factor for each biological structure sample based on each biological structure sample and the value of the artery pulse force at the surface layer structure in each simulation model”. 
While the specification relates that “the corresponding relationship or the mapping relationship” “may be pre-established through various known methods, including, but not be limited to, repeated experiments or simulation modeling” where repeated experiments may utilize a pulse diagnose to diagnoses pulses of different objects or different parts of the wrist of a same object (Paragraph 0057 of the instant specification), no explanation is given for how such experiments may determine the elastic modulus for each biological structure based on a structural feature of each biological structure sample, nor is there an explanation of how the mechanic simulation computation for each simulation model may be used to obtain a value of the artery pulse force at a surface layer structure in each simulation model based on a predetermined artery pulse force and the elastic modulus.  
In claims 4 and 14, the broadest reasonable interpretation of the system permits for the creation of a simulation, determination of an elastic modulus, obtainment of a value of an artery pulse force, and determination of a corresponding adjustment factor for any number of biological structure samples where the biological structure samples may be defined in any way relating to the biological structure of a pulse diagnosis region such that an immense quantity of experimentation would be needed. While paragraph 0062 of the instant application specification discusses calculating the elastic modulus through “actual measurement, setting based on actual experience, indirectly derived based on experimental results, etc.” there is no explanation for how these steps are performed such that the elastic modulus is determined based on a structural feature of each biological structure sample. While paragraphs 0063-0064 of the instant application specification discusses “performing a mechanic simulation computation for each simulation model to obtain a value of at least one of the amplitude and pressure of the artery pulse force at the surface layer structure in each simulation model”, where amplitude and/or pressure may be a dependent variable of a function whose independent variable(s) include at least one of the location and thickness of the biological structure sample and the type, it is not clear how one of these variables may be used to create such a model to allow for determination of an artery pulse force. The specification does not disclose enough information for one of ordinary skill in the art to use the method/system to perform these determinations in order to adjust a pulse wave signal, which is a common function of a pulse diagnosis device, such that the specification provides only very limited guidance, direction, and/or working examples.
The specification additionally provides no direction from the inventor as to how these steps may be carried out for the determination of a corresponding adjustment factor. Since the structural limitations of the claim clearly covers determination of an elastic modulus, an artery pulse force, and an adjustment factor for any number of predetermined biological structure samples and in view of the empirical and unpredictable nature of the art and lack of guidance with respect to appropriate steps for determining these elements, one skilled in the art would have to test measurements of all of the proposed biological structure samples based on various structural features to determine some profile to allow for matching of an elastic modulus to each biological structure sample for each structural feature, as well as each elastic modulus to each artery pulse force at a surface layer structure, and subsequently each adjustment factor to each biological structure and which also meet the functional limitations. Therefore, based on the Wands factors of the breadth of the claims, the empirical and unpredictable nature of the invention and state of the prior art, the limited guidance and working examples in the specification, and the extensive quantity of experimentation needed, it would require an undue amount of experimentation to perform the steps as described by the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the pulse diagnosis region" in line 14-15.  There is insufficient antecedent basis for this limitation in the claim as well as insufficient clarity regarding what region is referred to by the limitation as well as in a subsequent instance of the phrase in line 16-17 of the claim. The limitation is interpreted as referring to the “radial artery region” described in line 2 of the claim.
Claim 10 additionally recites the limitation “the radial artery” for the first time in line 16. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 101. Claims 4 and 14 are not rejected under 35 U.S.C. 101, as the claim limitations would be too complex to be practically performed in the human mind based on the amount of modeling, experimentation, and computations involved and the knowledge and skill required for them. In particular, according to the specification the limitations of claims 4 and 14 would require experimentation to determine an elastic modulus for each biological structure, and the simulation models and computations used to acquire the value of the artery pulse force and corresponding adjustment factor could have multiple independent and dependent variables for each sample to be modeled.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal; determining a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal; determining an adjustment factor for the one or more parameters of the pulse signal based on the biological structure; and adjusting the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal, to obtain an adjusted pulse signal for the pulse diagnosis region". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal; determining a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal; determining an adjustment factor for the one or more parameters of the pulse signal based on the biological structure; and adjusting the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal, to obtain an adjusted pulse signal for the pulse diagnosis region" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “obtaining a pulse signal at a pulse diagnosis region that is acquired by a sensing element of the pulse diagnosis device” and “wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the claim recites the additional elements “obtaining a pulse signal at a pulse diagnosis region that is acquired by a sensing element of the pulse diagnosis device” and “wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element”. However, the limitation of “a sensing element” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, which Shimazu (US 5680867 A) describes as well-understood, routine, or conventional in its description of ”in recent years, the oscillometric method has come to be used” wherein “blood pressure, etc. are directly computed from the variations in the cuff pressure” and “amplitudes of pulse waves and the pressures at the points at which the pulse wave amplitude is the maximum” are derived using “highly sensitive pressure sensors” which “enable measurements of high accuracy and reproducibility” (Col. 1, line 29-46). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-3 and 5-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 15 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein determining the biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal comprises: based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine the biological structure based on the one or more parameters of the pulse signal.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 3 recites the limitation “wherein determining the adjustment factor for the one or more parameters of the pulse signal based on the biological structure comprises: based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine the adjustment factor for the one or more parameters of the pulse signal based on the biological structure.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof, and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein the pulse diagnosis region is a radial artery region.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein the one or more parameters of the pulse signal comprises at least one of an amplitude and a pressure of the pulse signal.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein the sensing element is a pressure sensor array, and wherein the at least one of the amplitude and the pressure is at least one of an average value of amplitudes and an average value of pressures of multiple output signals of the pressure sensor array, or is at least one of a distribution parameter of the amplitudes and a distribution parameter of the pressures of the multiple output signals of the pressure sensor array.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 9 recites the limitation “wherein the sensing element is a pressure sensor array, and wherein the at least one of the amplitude and the pressure is at least one of a maximum value of amplitudes and a maximum value of pressures of multiple output signals of the pressure sensor array.” The claim element of claim 1 of a method for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal; based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal; based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure; and adjusting the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal to obtain an adjusted pulse signal for the pulse diagnosis region". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 10 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 10, the limitations " performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal; based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal; based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure; and adjusting the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal to obtain an adjusted pulse signal for the pulse diagnosis region" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “obtaining a pulse signal at a radial artery region acquired by a pressure sensor array of the pulse diagnosis device” and “wherein, the pulse signal is a pressure signal applied by the radial artery in the pulse diagnosis region to an external skin surface corresponding to the radial artery and acquired by the pressure sensor array, and wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof, and a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure in the pulse diagnosis region”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the claim recites the additional elements “obtaining a pulse signal at a radial artery region acquired by a pressure sensor array of the pulse diagnosis device” and “wherein, the pulse signal is a pressure signal applied by the radial artery in the pulse diagnosis region to an external skin surface corresponding to the radial artery and acquired by the pressure sensor array, and wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof, and a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure in the pulse diagnosis region”.  However, the limitation of “a pressure sensor array” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor, which Shimazu (US 5680867 A) describes as well-understood, routine, or conventional in its description of ”in recent years, the oscillometric method has come to be used” wherein “blood pressure, etc. are directly computed from the variations in the cuff pressure” and “amplitudes of pulse waves and the pressures at the points at which the pulse wave amplitude is the maximum” are derived using “highly sensitive pressure sensors” which “enable measurements of high accuracy and reproducibility” (Col. 1, line 29-46). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 10 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " a biological structure determination module configured to perform a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal, and to determine a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal; a signal adjustment factor acquisition module configured to obtain an adjustment factor for the one or more parameters of the pulse signal based on the biological structure; and a signal adjustment module configured to adjust the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal, to obtain an adjusted pulse signal for the pulse diagnosis region". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 11 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 11, the limitations "configured to perform a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal, and to determine a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal”; “configured to obtain an adjustment factor for the one or more parameters of the pulse signal based on the biological structure”; and “configured to adjust the one or more parameters of the pulse signal based on the adjustment factor for the one or more parameters of the pulse signal, to obtain an adjusted pulse signal for the pulse diagnosis region" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a biological structure determination module”, “a signal adjustment factor acquisition module”, “a signal adjustment module”, “a signal acquisition module configured to obtain a pulse signal acquired by a sensing element of the pulse diagnosis device at a pulse diagnosis region” and “wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above, the claim recites the additional elements “a biological structure determination module”, “a signal adjustment factor acquisition module”, “a signal adjustment module”, “a signal acquisition module configured to obtain a pulse signal acquired by a sensing element of the pulse diagnosis device at a pulse diagnosis region” and “wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element”. However, the limitations of “a biological structure determination module”, “a signal adjustment factor acquisition module”, “a signal adjustment module”, “a signal acquisition module” and “a sensing element” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding generic “hardware, software, or a combination thereof” (per applicant’s specification, para. 0042) and a generic sensor, which Shimazu (US 5680867 A) describes as well-understood, routine, or conventional in its description of “reduc[ing] the processing time and the memory capacity” (Col. 16, line 26-27) such that the device must include some processing and memory elements which are described as “means that are mainly realized by software inside MPU 18 and personal computer 60” (Col. 6, lines 35-36) and the additional description that ”in recent years, the oscillometric method has come to be used” wherein “blood pressure, etc. are directly computed from the variations in the cuff pressure” and “amplitudes of pulse waves and the pressures at the points at which the pulse wave amplitude is the maximum” are derived using “highly sensitive pressure sensors” which “enable measurements of high accuracy and reproducibility” (Col. 1, line 29-46). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 11 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 12-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 11, which was rejected under 35 U.S.C. 101 in paragraph 18 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 11, or comprise significantly more than the limitations of claim 11.
Besides the abstract idea of claim 11, claim 12 recites the limitation “wherein the biological structure determination module is configured to determine the biological structure of the pulse diagnosis region by: based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structures, matching to determine a structural feature of the biological structure based on the one or more parameters of the pulse signal.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 13 recites the limitation “wherein the signal adjustment factor acquisition module is configured to obtain the adjustment factor for the one or more parameters of the pulse signal by: based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine the adjustment factor for the one or more parameters of the pulse signal based on the biological structure.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 15 recites the limitation “wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof, and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 16 recites the limitation “wherein the pulse diagnosis region is a radial artery region.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 17 recites the limitation “wherein the one or more parameters of the pulse signal comprises at least one of an amplitude and a pressure of the pulse signal.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 18 recites the limitation “wherein the sensing element is a pressure sensor array, and wherein the at least one of the amplitude and the pressure is at least one of an average value of amplitudes and an average value of pressures of multiple output signals of the pressure sensor array, or is at least one of a distribution parameter of the amplitudes and a distribution parameter of the pressures of the multiple output signals of the pressure sensor array.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 19 recites the limitation “wherein the sensing element is a pressure sensor array, and wherein the at least one of the amplitude and the pressure is at least one of a maximum value of amplitudes and a maximum value of pressures of multiple output signals of the pressure sensor array.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 11, claim 20 recites the limitation “wherein the biological structure determination module is configured to determine the biological structure also based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, wherein the signal adjustment factor acquisition module configured to obtain the adjustment factor for the one or more parameters of the pulse signal also based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, and wherein the biological structure includes a bone, a muscle, a fat, or a combination thereof, and a structural feature of the biological structure includes at least one of a location and a thickness of the biological structure in the pulse diagnosis region.” The claim element of claim 11 of a system for adjusting the output signal of a pulse diagnosis device is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7-9, 11, 15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimazu (US 5680867 A).
Regarding claim 1, Shimazu teaches A method for adjusting an output signal of a pulse diagnosis device (Abstract, Col. 2, lines 35-62—the pulse wave pattern is normalized as necessary; Col. 6, lines 44-63—the pulse wave component can be computed by eliminating a difference signal…), comprising: 
obtaining a pulse signal at a pulse diagnosis region that is acquired by a sensing element of the pulse diagnosis device (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave); 
performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal (Abstract—a pulse wave pattern is generated from pulse wave amplitude and interval data…shape factors and absolute values of the pulse wave are used as references for pattern classification); 
determining a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal (Abstract, Col. 2, lines 26-32—the pulse wave pattern amplitude and interval data is used to in a comparison with reference patterns to classify the pulse wave pattern in order to obtain biological information…the pattern may correspond to characteristics of the blood vessel; Col. 5, lines 40-63—changes in the blood vessel lead to changes in the shape of the pulse wave pattern, especially the peak shape; Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient); 
Shimazu additionally teaches that normalization may be performed because various alterations in the pulse wave pattern may arise due to factors such as amount of subcutaneous fat (Col. 10, lines 47-60—normalization of the measured data is performed to facilitate the classification by comparison of the reference pattern with the pulse wave pattern), such that it may be seen an adjustment factor (i.e. the normalization constant of Col. 10, lines 17-46) may be determined for the parameters of the pulse wave signal based on the biological structure of the user, such that an adjustment factor based on the biological structure of the user may then serve as a basis for adjusting the pulse wave pattern.
Shimazu further teaches wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave). 
Regarding claim 5, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 1. Shimazu further teaches wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof (Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient), and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region as “the amount of subcutaneous fat” may relate to the thickness of the biological structure, and the device would inherently determine the location of the biological structure as it must be the location of the pulse diagnosis region.
Regarding claim 7, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 1. Shimazu further teaches wherein the one or more parameters of the pulse signal comprises at least one of an amplitude and a pressure of the pulse signal (Abstract—a pulse wave pattern is generated from pulse wave amplitude and interval data…shape factors and absolute values of the pulse wave are used as references for pattern classification; Col. 10, lines 17-20—the normalization of the pulse wave interval and amplitude are performed).
Regarding claim 8, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 7. Shimazu further teaches wherein the sensing element is a pressure sensor array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave), and wherein the at least one of the amplitude and the pressure is at least one of an average value of amplitudes and an average value of pressures of multiple output signals of the pressure-41-Attorney Docket No. 0004.0001.OOUS sensor array (Col. 9, the pulse wave amplitudes are smoothed first by calculating simple averages, weighted averages, or moving averages), or is at least one of a distribution parameter of the amplitudes and a distribution parameter of the pressures of the multiple output signals of the pressure sensor array.
Regarding claim 9, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 7. Shimazu further teaches wherein the sensing element is a pressure sensor array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave), and wherein the at least one of the amplitude and the pressure is at least one of a maximum value of amplitudes (Col. 10, lines 22-24—the maximum amplitude of the pulse wave pattern may be used in the normalization process) and a maximum value of pressures of multiple output signals of the pressure sensor array.
Regarding claim 11, Shimazu teaches a system for adjusting an output signal of a pulse diagnosis device (Col. 1, line 5-11—a blood pressure measurement device which detects pressure for the evaluation of vascular dynamics on the basis of pulse wave components; Abstract, Col. 2, lines 35-62—the pulse wave pattern is normalized as necessary; Col. 6, lines 44-63—the pulse wave component can be computed by eliminating a difference signal…), comprising: 
A signal acquisition module configured to obtain a pulse signal at a pulse diagnosis region that is acquired by a sensing element of the pulse diagnosis device at a pulse diagnosis region(Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave; Col. 2, lines 11-14—pressure detection means); 
A biological structure determination module (Col. 2, lines 14-20—pulse wave extraction means and pulse wave amplitude detection means) configured to perform a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal (Abstract—a pulse wave pattern is generated from pulse wave amplitude and interval data…shape factors and absolute values of the pulse wave are used as references for pattern classification), 
and to determine a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal (Abstract, Col. 2, lines 26-32—the pulse wave pattern amplitude and interval data is used to in a comparison with reference patterns to classify the pulse wave pattern in order to obtain biological information…the pattern may correspond to characteristics of the blood vessel; Col. 5, lines 40-63—changes in the blood vessel lead to changes in the shape of the pulse wave pattern, especially the peak shape; Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient); 
Shimazu additionally teaches that normalization may be performed because various alterations in the pulse wave pattern may arise due to factors such as amount of subcutaneous fat (Col. 10, lines 47-60—normalization of the measured data is performed to facilitate the classification by comparison of the reference pattern with the pulse wave pattern), such that it may be seen that a signal adjustment factor acquisition module (Col. 2, lines 20-32—pattern classification means) obtains an adjustment factor (i.e. the normalization constant of Col. 10, lines 17-46) for the parameters of the pulse wave signal based on the biological structure of the user, such that an adjustment factor based on the biological structure of the user may then serve as a basis for a signal adjustment module to adjust the pulse wave pattern (Col. 2, lines 39-43—pulse wave pattern normalization means).
Shimazu further teaches wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the sensing element (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave). 
Regarding claim 15, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 11. Shimazu further teaches wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof (Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient), and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region as “the amount of subcutaneous fat” may relate to the thickness of the biological structure, and the device would inherently determine the location of the biological structure as it must be the location of the pulse diagnosis region.
Regarding claim 17, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 11. Shimazu further teaches wherein the one or more parameters of the pulse signal comprises at least one of an amplitude and a pressure of the pulse signal (Abstract—a pulse wave pattern is generated from pulse wave amplitude and interval data…shape factors and absolute values of the pulse wave are used as references for pattern classification; Col. 10, lines 17-20—the normalization of the pulse wave interval and amplitude are performed).
Regarding claim 18, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 17. Shimazu further teaches wherein the sensing element is a pressure sensor array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave), and wherein the at least one of the amplitude and the pressure is at least one of an average value of amplitudes and an average value of pressures of multiple output signals of the pressure-41-Attorney Docket No. 0004.0001.OOUS sensor array (Col. 9, the pulse wave amplitudes are smoothed first by calculating simple averages, weighted averages, or moving averages), or is at least one of a distribution parameter of the amplitudes and a distribution parameter of the pressures of the multiple output signals of the pressure sensor array.
Regarding claim 19, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 17. Shimazu further teaches wherein the sensing element is a pressure sensor array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave), and wherein the at least one of the amplitude and the pressure is at least one of a maximum value of amplitudes (Col. 10, lines 22-24—the maximum amplitude of the pulse wave pattern may be used in the normalization process) and a maximum value of pressures of multiple output signals of the pressure sensor array.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 12-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu.
Regarding claim 2, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 1. While Shimazu does not specifically teach based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal.
Regarding claim 3, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 1. While Shimazu does not specifically teach based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization via a normalization factor may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized via a normalization or adjustment factor in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure.
Regarding claim 12, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 11. While Shimazu does not specifically teach based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal.
Regarding claim 13, Shimazu teaches the system for adjusting the output signal of the pulse diagnosis device according to claim 11. While Shimazu does not specifically teach based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization via a normalization factor may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized via a normalization or adjustment factor in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure.
Regarding claim 20, Shimazu teaches a system for adjusting the output signal of the pulse diagnosis device according to claim 11. Shimazu additionally teaches that normalization may be performed because various alterations in the pulse wave pattern may arise due to factors such as amount of subcutaneous fat (Col. 10, lines 47-60—normalization of the measured data is performed to facilitate the classification by comparison of the reference pattern with the pulse wave pattern), such that it may be seen an adjustment factor (i.e. the normalization constant of Col. 10, lines 17-46) may be determined for the parameters of the pulse wave signal based on the biological structure of the user, such that an adjustment factor based on the biological structure of the user may then serve as a basis for adjusting the pulse wave pattern.
Shimazu further teaches wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the pressure sensing array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave) and wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof (Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient), and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region as “the amount of subcutaneous fat” may relate to the thickness of the biological structure, and the device would inherently determine the location of the biological structure as it must be the location of the pulse diagnosis region.
While Shimazu does not specifically teach the biological structure determination module is configured to determined the biological structure also based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples,  wherein the signal adjustment factor acquisition module configured to obtain the adjustment factor for the one or more parameters of the pulse signal also based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal and based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure.
Claim(s) 6, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimazu in view of Chu ("Human Pulse Diagnosis…").
Regarding claim 6, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 1. However, Shimazu does not specifically teach the pulse diagnosis region is a radial artery region. Chu teaches a pulse diagnosis system utilizing active pressure piezoelectric sensors (Abstract; Page 1—active pressure sensors based on the working principles of piezoelectricity are more intuitive and sensitive to detect pulse wave) wherein the sensors are utilized on a radial artery region (Page 1—piezoelectric pressure sensors can accurately and directly reflect the weak vibration of the radial artery; Page 3—the pulse wave sensor can be assembled with a wristband to sense weak signals from the radial artery at the wrist to acquire the response to the pressure generated by the radial artery) in order to gauge various cardiac properties (Page 1—can differentiate and classify pulses, identify common heart problems, feasibly record blood pressure, record 3-finger pulse palpation signals). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize method and system of Shimazu with the specific placement of the device of Chu through ordinary experimentation, as there are a limited number of locations where a “cuff” as described in Shimazu (see Shimazu, cuff 10, Fig. 1) may be placed on the body.
Regarding claim 10, Shimazu teaches a method for adjusting an output signal of a pulse diagnosis device (Abstract, Col. 2, lines 35-62—the pulse wave pattern is normalized as necessary; Col. 6, lines 44-63—the pulse wave component can be computed by eliminating a difference signal…), comprising: 
obtaining a pulse signal at a pulse diagnosis region that is acquired by a pressure sensor array of the pulse diagnosis device (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave); 
performing a parameter recognition on the pulse signal to obtain one or more parameters of the pulse signal (Abstract—a pulse wave pattern is generated from pulse wave amplitude and interval data…shape factors and absolute values of the pulse wave are used as references for pattern classification); 
determining a biological structure of the pulse diagnosis region based on the one or more parameters of the pulse signal (Abstract, Col. 2, lines 26-32—the pulse wave pattern amplitude and interval data is used to in a comparison with reference patterns to classify the pulse wave pattern in order to obtain biological information…the pattern may correspond to characteristics of the blood vessel; Col. 5, lines 40-63—changes in the blood vessel lead to changes in the shape of the pulse wave pattern, especially the peak shape; Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient); 
Shimazu additionally teaches that normalization may be performed because various alterations in the pulse wave pattern may arise due to factors such as amount of subcutaneous fat (Col. 10, lines 47-60—normalization of the measured data is performed to facilitate the classification by comparison of the reference pattern with the pulse wave pattern), such that it may be seen an adjustment factor (i.e. the normalization constant of Col. 10, lines 17-46) may be determined for the parameters of the pulse wave signal based on the biological structure of the user, such that an adjustment factor based on the biological structure of the user may then serve as a basis for adjusting the pulse wave pattern.
Shimazu further teaches wherein, the pulse signal is a pressure signal applied by an artery in the pulse diagnosis region to an external skin surface corresponding to the artery and acquired by the pressure sensing array (Col. 5, line 66-Col. 6, line 3, Col. 6, lines 9-20--the sphygmomanometer includes a pressure sensor which transmits a pressure detection signal of a frequency that corresponds to the cuff pressure…the measured cuff pressure is used to detect the pulse wave) and wherein the biological structure comprises a bone, a muscle, a fat, or a combination thereof (Col. 10, lines 52-55—various alterations may arise in the pulse wave pattern actually measured due to such factors as the amount of subcutaneous fat of the patient), and wherein a structural feature of the biological structure comprises at least one of a location and a thickness of the biological structure of the pulse diagnosis region as “the amount of subcutaneous fat” may relate to the thickness of the biological structure, and the device would inherently determine the location of the biological structure as it must be the location of the pulse diagnosis region.
While Shimazu does not specifically teach based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal; based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure, it would have been obvious to one having ordinary skill in the art at the time of filing to do so based on the disclosure of Shimazu. 
In particular, Shimazu teaches that a plurality of reference pulse wave signal patterns is set (or predetermined) based on dynamic characteristics of blood vessels and/or cardiac output characteristics so that parameters of a pulse wave signal may be compared to the reference patterns for classification purposes to extract information about the vascular dynamics of the user (Col. 2, lines 11-34; Col. 2, lines 49-67). Shimazu additionally notes that the pulse wave pattern, including amplitude and pressure variation, is a result of variation in the elastic modulus of the detection region (Col. 4, lines 64-66; Col. 5, lines 24-28; Col. 5, lines 40-63), that references should be set on the basis of numerous measurement examples which may be modified for a specific individual (Col. 11, line 66-Col. 12, line 2), that normalization may be performed to account for the elastic modulus differing widely for different subjects (Col. 10, lines 63-67), and that modifications may be added to the plurality of reference patterns to reduce the influence of individual differences on the judgment (Col. 9, lines 23-27). Shimazu additionally notes that normalization may be performed to facilitate classification of a pulse wave when the measured pulse wave pattern may be altered due to factors such as the amount of subcutaneous fat of the patient (Col. 10, line 47-60). It may thus be seen that Shimazu teaches using a predetermined relationship between predetermined parameter samples and predetermined vascular conditions to determine a vascular condition via matching, and additionally teaches that biological structure may cause variations in elastic modulus and thus pulse wave signals as well as that pulse wave signals should be normalized in order to eliminate individual variations that may affect further classification. As a result, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the classification system of Shimazu to additionally normalize the signal to eliminate variations based on individual biological structure differences, predictably improving the accuracy of the signal measurement and vascular condition classification, by based on a predetermined corresponding relationship between predetermined parameter samples and predetermined biological structure samples, matching to determine a corresponding biological structure based on the one or more parameters of the pulse signal and based on a predetermined corresponding relationship between predetermined biological structure samples and predetermined adjustment factors for the one or more parameters of the pulse signal, matching to determine a corresponding adjustment factor for the one or more parameters of the pulse signal based on the biological structure.
However, Shimazu does not specifically teach the pulse diagnosis region is a radial artery region. Chu teaches a pulse diagnosis system utilizing active pressure piezoelectric sensors (Abstract; Page 1—active pressure sensors based on the working principles of piezoelectricity are more intuitive and sensitive to detect pulse wave) wherein the sensors are utilized on a radial artery region (Page 1—piezoelectric pressure sensors can accurately and directly reflect the weak vibration of the radial artery; Page 3—the pulse wave sensor can be assembled with a wristband to sense weak signals from the radial artery at the wrist to acquire the response to the pressure generated by the radial artery) in order to gauge various cardiac properties (Page 1—can differentiate and classify pulses, identify common heart problems, feasibly record blood pressure, record 3-finger pulse palpation signals). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize method and system of Shimazu with the specific placement of the device of Chu through ordinary experimentation, as there are a limited number of locations where a “cuff” as described in Shimazu (see Shimazu, cuff 10, Fig. 1) may be placed on the body.
Regarding claim 16, Shimazu teaches the method for adjusting the output signal of the pulse diagnosis device according to claim 11. However, Shimazu does not specifically teach the pulse diagnosis region is a radial artery region. Chu teaches a pulse diagnosis system utilizing active pressure piezoelectric sensors (Abstract; Page 1—active pressure sensors based on the working principles of piezoelectricity are more intuitive and sensitive to detect pulse wave) wherein the sensors are utilized on a radial artery region (Page 1—piezoelectric pressure sensors can accurately and directly reflect the weak vibration of the radial artery; Page 3—the pulse wave sensor can be assembled with a wristband to sense weak signals from the radial artery at the wrist to acquire the response to the pressure generated by the radial artery) in order to gauge various cardiac properties (Page 1—can differentiate and classify pulses, identify common heart problems, feasibly record blood pressure, record 3-finger pulse palpation signals). It would have been obvious to one having ordinary skill in the art at the time of filing to utilize method and system of Shimazu with the specific placement of the device of Chu through ordinary experimentation, as there are a limited number of locations where a “cuff” as described in Shimazu (see Shimazu, cuff 10, Fig. 1) may be placed on the body.

Conclusion
A prior art rejection has not been applied to claims 4 and 14 at this time; these claims will be revisited in light of any amendments to address the rejections of the claims under 35 U.S.C. 112(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791